Title: To Benjamin Franklin from Jonathan Williams, Sr., 17 October 1773
From: Williams, Jonathan Sr.
To: Franklin, Benjamin


Honoured Sir
Boston Oct 17th 1773
I Duly received your favour by Capt. Hatch, Covering Invoice for my much Esteem’d Aunt Mecom, whose Goods Came Safe to hand, I Bilive She in futer Will Supply herself with every sort of Good from our Desprate Merchants on better Terms then Can be Imported from England.
I am favour’d with yours Feby. 7th July 7. and in Regard to my two Last Tickits one of which Drew £20—the fait of the other one I know not nor the numbers of Either, as Messr. Smith Wright & Gray Did not advice me as thay Did off the first, and thay must know better than any one Can, you tell me that one of them Drew £20. and my Son knows the fait in Regard this Likewise.
The Black Poetess master and mistress prevaild on me to mention her in my Letter but as its turnd out I am Sorry I Did.
My Brother is Still in England poor man What Can he Be about, his Oldest Son Was Vilently attack with a Disorder in his Head, and Died 12 Days ago a Young man in the Prime of Life a promising Youth, cut down and is no more.
I thank you kindly for your kind Wishes and offer to Serve me and my son in the Commission Way. We Shall be Very Carefull not to Dishonour the Recommandations of any of our Friends. My Wife and Children Joine in Duty to you and our best Respects to Good Mrs. Stevenson and all Who Loved Our Departd [?] Son. I Expected to [have] had from Capt. Ann my Cask of Tongs and Sounds. But my man has hitherto Disopintd me, but Still promises one. I am With the highest Esteem Your Dutiful Nephew and Humble Servant
Jona Williams
NB I take the Liberty to Inclose a Letter from Henry to his Father.
 
Addressed: To / Doctr Benja Franklin / at Mrs Stevensons / Craven Street / Strand / London
